     Case 7:18-cv-00338 Document 20 Filed in TXSD on 12/11/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-338
                                       §
 27.36 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO              §
 COUNTY, STATE OF TEXAS; AND           §
 HEIRS OF ROMULO CAVAZOS, ET AL., §
                                       §
                    Defendants.        §
                                       §
______________________________________________________________________________

       PLAINTIFF’S REPLY TO DEFENDANTS BAUDILIA LYDIA CAVAZOS
    RODRIGUEZ, JOSE ALFREDO CAVAZOS, ELOISA ROSA CAVAZOS, AND
REYNALDO ANZALDUA’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
                          FOR EXPEDITED HEARING
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       The United States of America (“United States”), Plaintiff herein, respectfully submits this

reply, pursuant to Local Rule 7.4, to Defendants Baudilia Lydia Cavazos Rodriguez, Jose Alfredo

Cavazos, Eloisa Rosa Cavazos, and Reynaldo Anzaldua’s (collectively referred to herein as

“Defendants”) Response in Opposition to Plaintiff’s Motion for Expedited Hearing filed on

December 4, 2018 (Dkt. No. 19).

                                       BACKGROUND

       This Court has the power to grant Plaintiff possession of the temporary easement sought.

40 U.S.C. § 3114. The United States has acquired the temporary easement at issue under the

Declaration of Taking Act; therefore, the United States is entitled to immediate possession of the

easement. See United States v. Miller, 317 U.S. 329, 381; Kirby Forest Indus. v. United States,

                                                1
      Case 7:18-cv-00338 Document 20 Filed in TXSD on 12/11/18 Page 2 of 5



467 U.S. 1, 5, 12. As stated in Narramore v. United States, Congress enacted the Declaration of

Taking Act “[t]o give the Federal Government immediate possession of condemned property and

avoid delays in federal construction projects.” 960 F.2d 1048, 1050 (Fed. Cir. 1992); See Miller at

381. Without immediate possession the United States will face unnecessary delay in surveying the

RGV-03 project area and will incur additional costs because of those delays. See Dkt. No. 17, Ex.

2, Aff. of Loren Flossman at ¶ 4 and Ex. 3, Aff. of Enrique Villagomez ¶¶ 3-10. Therefore, this

Court should grant an expedited hearing on Plaintiff’s Motion for an Order of Immediate

Possession.

                                           ARGUMENT

       1.      Contrary to Defendants’ claim that their constitutional due process rights are at

issue if the Court grants Plaintiff immediate possession, defendants do not have a pre-deprivation

due process right with respect to possession; defendants are not required to even be joined in the

condemnation proceeding before the transfer of possession, rather defendants must be joined

before the trial on just compensation. Fed. R. Civ. P. 71.1(c)(3), (e)(3).

       2.      More importantly, Plaintiff is seeking non-exclusive possession for a right of entry

onto Defendants’ property, meaning Defendants do not need to surrender possession for Plaintiff

to accomplish the necessary survey and site assessment of the subject property. Plaintiff has and

will continue, to communicate with Defendants concerning any attempt to enter the property in

order to minimize potential disruption to Defendants’ regular activities.

       3.      As standard practice, the United States Army Corps of Engineers (USACE) and

United States Customs and Border Protection (USBP) negotiate the request for a right of entry

directly with the landowner. If negotiations for a right of entry prove unsuccessful or are

impossible because of a landowner’s unresponsiveness, a letter explaining the need for a



                                                  2
       Case 7:18-cv-00338 Document 20 Filed in TXSD on 12/11/18 Page 3 of 5



declaration of taking is mailed to the landowner. 1 The tract of land is then referred to the U.S.

Attorney’s Office for additional negotiations.

         4.       The U.S. Attorney’s Office consults the landowner to ensure that there are no

outstanding requests for information and no or other outstanding questions about the right of entry

process or the condemnation process in general. A Declaration of Taking is filed as a last resort,

and only after an agreement on the right of entry is determined impossible. 8 U.S.C. § 1103(b)(3);

United States v. 1.04 Acres of Land, More or Less, Situate in Cameron County, State of Texas;

Eloisa G. Tamez, et. al., 538 F.Supp.2d 995, 1009-1011 (S.D.Tx. 2008).

         5.       On April 20, 2018, the USACE contacted Defendant Jose Alfredo Cavazos by

telephone regarding the right of entry for the subject property. On April 23, 2018, an in person

meeting took place between Defendant Eloisa Rosa Cavazos and USBP to negotiate the right of

entry for survey and site assessment. On May 8, 2018, Defendant Jose Alfredo Cavazos declined

to sign the right of entry based on the advice of opposing counsel.

         6.       On May 17, 2018, the USACE mailed Defendants a Declaration of Taking Notice

Letter and referred the subject property to the U.S. Attorney’s Office for the Southern District of

Texas for further negotiation. On June 6, 2018, the undersigned Assistant United States Attorney

contacted opposing counsel and requested a meeting to discuss the right of entry.

         7.       Between June 1, 2018, and September 4, 2018, the U.S. Attorney’s Office made

additional attempts to negotiate a right of entry with the Defendants through opposing counsel. On

July 13, 2018, opposing counsel explained in writing that Defendants “are still considering the

request.” Then, on September 4, 2018, the undersigned Assistant United States Attorney learned




1
 This letter is often referred to as a Declaration of Taking Notice Letter and informs the landowner that without
permission to access his/her land a declaration of taking will be sought within the next 90 days.

                                                          3
      Case 7:18-cv-00338 Document 20 Filed in TXSD on 12/11/18 Page 4 of 5



that Defendants were no longer represented. At this point, based on Defendants’ statements to the

media, Plaintiff believed a right of entry was impossible and further negotiations would be futile.

       8.      Plaintiff could only file a Declaration of Taking after the requirements of the

consultation clause set out in the Congressional mandate were fulfilled. Moreover, Defendants had

notice of an eventual Declaration of Taking as early as May 17, 2018, but negotiations remained

ongoing well into July 2018 when Plaintiff was led to believe through negotiations with opposing

counsel that Defendants were still considering the right of entry request. Undersigned Assistant

United States Attorney fully complied with the requirements of the consultation clause.

       9.      Additionally, the last deed of record for the subject property was filed in the Deed

Records of Starr County in 1952. Both title owners were deceased at the time of negotiations with

the Defendants and Plaintiff had to conduct extensive research in order to determine ownership of

the subject property before filing the Declaration. Opposing counsel and Defendants provided no

assistance regarding the ownership of the property. Thus, Defendants’ claim that Plaintiff

intentionally delayed in filing the Declaration of Taking and the Motion for Immediate Possession

is unfounded and inaccurate. Dkt. No. 19, ¶¶ 10-11, 13.


                                         CONCLUSION

       For the reasons above, Plaintiff prays this Court grant Plaintiff immediate possession of

the temporary easement.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                             By:     s/Megan Eyes          _____
                                                     MEGAN EYES
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3135118
                                                 4
     Case 7:18-cv-00338 Document 20 Filed in TXSD on 12/11/18 Page 5 of 5



                                                   Florida Bar No. 0105888
                                                   1701 W. Bus. Hwy. 83, Suite 600
                                                   McAllen, TX 78526
                                                   Telephone: (956) 618-8010
                                                   Facsimile: (956) 618-8016
                                                   E-mail: Megan.Eyes@usdoj.gov
                                                   Attorney in Charge for Plaintiff

                                                   and

                                                   JOHN A. SMITH, III
                                                   Assistant United States Attorney
                                                   Southern District of Texas No. 8638
                                                   Texas Bar No. 18627450
                                                   One Shoreline Plaza
                                                   North Shoreline Blvd., Suite 500
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 888-3111
                                                   Facsimile: (361) 888-3234
                                                   E-mail: jsmith112@usdoj.gov
                                                   Attorney for Plaintiff


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 11th 2018, I mailed a copy of the foregoing by regular

mail to all pro se Defendants and electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system and sent a copy via ECF to the following counsel:

Efren C. Olivares (email: efren@texascivilrightsproject.org).



                                            By:    s/Megan Eyes          _____
                                                   MEGAN EYES
                                                   Assistant United States Attorney




                                               5
